The opinion of the court was delivered by
Redfield, J.
This being a bill in chancery to compel an account, in a case where a court of law has concurrent jurisdiction with courts of equity, if the claim is barred at law, it cannot be enforced in equity. This is a uniform rule. Staniford v. Tuttle, 4 Vt. R. 82. Hall v. Hall, 8 Vt. R. 156.
This claim is of nearly forty years standing, and the only ground of exception to the operation of the statute of limitations, is the fact, that the present claimant and his ancestor, in whose right he claims, have resided without the state and beyond sea. All claims of such persons, until the year 1832, were exempted from the operation of the statute of limitations in this state. At that time this exemption was repealed without any saving in favor of those even, whose rights, by the general terms of the statute of limitations, had already become barred ; thus, in terms, at once extinguishing all such claims. It is not necessary, now, to inquire whether it could have been the intention of the legislature thus summarily to annihilate this class of claims, or how far, giving the statute its literal operation, is to be esteemed a contravention of the *109United States constitution. It is sufficient for the present case, that, after the repealing of that exemption, and before the bringing the present bill, more than six years had elapsed, and thus the plaintiff’s right had become effectually barred by the statute of limitations. This is a sufficient reason why this bill cannot be maintained.
There is one other point in the case, which seems to be equally conclusive. This defendant, it is admitted, rendered to the orator’s ancestor a full account of his proceedings, as early as 1807, and transmitted to him a copy of his account current in 1811. The ancestor survived until 1821, with these accounts rendered, in his hands, and without any the least objection to their fairness and accuracy ; and after his decease, until the filing of the present bill in 1841, twenty years more have elapsed, and no complaint is made by the heir. Under these circumstances, it would be wholly unprecedented for a court of equity to open the account. Mr. Justice Story, 1 Equity Jurisp. 501, says, “An account rendered shall be deemed an account stated, from the presumed approbation and acquiescence of the parties, unless an objection is made thereto in a reasonable time.” And “ a settled account will be deemed conclusive between the parties, unless some fraud, mistake, omission or inaccuracy is shown.” This bill is not brought with any view to surcharge or falsify an account settled between the parties. That the time, which has elapsed since the account was rendered, is sufficient to bind the parties to it, as an account settled, is apparent. In Murray v. Tolland, 3 Johns. Ch. R. 569, 575, it is laid down “If a merchant receives a stated account from abroad, and keeps it by him, any length of time, e. g. two years, without objection, he is bound by it, and equity will not decree an account to be taken afterwards.” The cases of Ellison v. Moffat, 1 Ib. 46, and Moores v. White, 6 Johns. Ch. R. 360, are to the same point. Also Irvine v. Robertson, 3 Rand. (Vir.) R. 549. Decree of the chancellor affirmed with costs.